380 F.2d 375
The LIFE INSURANCE COMPANY OF VIRGINIA, Appellant,v.Leroy J. SHIFFLET, as Executor de bonis non of the Estate ofFlorence I. Shifflet, Deceased, Appellee.
No. 22549.
United States Court of Appeals Fifth Circuit.
July 21, 1967.

B. E. Hendricks, Miami, Fla., for appellant.
William L. Gray, III, James E. Tribble, Miami, Fla., for appellee.
FURTHER ORDER ON PETITION FOR REHEARING
Before PHILLIPS,1 RIVES and COLEMAN, Circuit Judges.
PER CURIAM:


1
On April 21, 1966, 359 F.2d 501, this Court affirmed the judgment of the district court.  On January 4, 1967, the appellant's petition for rehearing was granted 370 F.2d 555, to the extent necessary to certify to the Supreme Court of Florida the controlling question or proposition of the laws of Florida, pursuant to the provisions of Section 25.03, Florida Statutes, F.S.A., and Rule 4.61, Florida Appellate Rules, F.S.A.  In a full and clear opinion filed May 31, 1967, the Supreme Court of Florida answered the certified question in the negative, that is, contrary to the views expressed in this Court's opinion.  On June 30, 1967, the Supreme Court of Florida denied the petition for rehearing filed by attorneys for appellee.  Now, therefore, in accordance with the decision and opinion of the Supreme Court of Florida, it is ordered by this Court that the appellant's petition for rehearing be granted in toto; that this Court's affirmance of the judgment of the District court be vacated; and that said judgment be reversed and the cause remanded with directions to enter judgment for the defendant, appellant.


2
Reversed with directions.



1
 Of the Tenth Circuit, sitting by designation